DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment field on 11/21/2022. 
Response to Arguments
3.	Applicant’s arguments, see REMRKS, filed 11/21/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102(a)(2) as being anticipated by Gurtin have been fully considered and are persuasive.  
The applicant’s statement disqualified Gurtin et al., U.S. Patent No. 10,331,303 to be used as a prior art because Gurtin et al and  the present application have the same assignee; and/or were owned by the same person or subject to an obligation of assignment  to the same the person.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Cohen (US 2018/0302357).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen (US 2018/0302357).
Cohen is directed to PARALLEL MESSAGING APPARATUS AND METHOD THEREOF
 20160342571 20150277725 
As per claim 1, Cohen discloses a method (Figs. 6-8, 11A-11D, etc.), implemented at least in part by a server computing device associated with a communication platform, ([0054] As shown in FIG. 1, the system 100 may include a plurality of client computing devices, such as client devices 110, 120 and 130, coupled to network 195, and one or more server computing devices, such as server device 140, capable of communicating with the client computing devices 110, 120 and 130 over the network 195), the method comprising:
 causing display, via a communication interface of a client associated with a user account (for example see landing interface portal 300 , 400, 500, etc.  of a client device as shown in in Fig. 3, 4,  5, etc.), of an indicator in a sidebar of the communication interface wherein the indicator represents one or more communication objects associated with the user account, and wherein each communication object of the one or more communication objects is associated with two or more groups of the communication platform ([0079] In some implementations, a control (e.g., a window tab) on the portal 400 may be activated to display a listing of actionable objects 440 that can be utilized. For example, as shown in FIG. 4A, the listing of actionable objects 440 can be display in the side panel 430 of the interface portal 400. Each actionable object 440 corresponds to a data structure, such as actionable object 115, which may include a type category indicator to characterize a user perceivable action associated with the actionable object. For example, the type categories may include, but are not limited to, a question indicator, a task indicator or an idea indicator, a finance indicator, a tokens indicator, a custom category indicator and various of type of indicators associated with a work group or participants of a chat session. When one or more of the actionable objects 440 are added or inserted into a chat message of the chat session, the actionable object executes a series of steps to be performed by a client device executing a corresponding user perceivable action. The series of steps can be preprogrammed or variable based on the context of the type category for that action. [0080] Each actionable object 440 is associated with one or more data structures that provide enhanced functionality to chat communications. In some implementations, a user may select an icon, such as one of icons 450, associated with an actionable object to insert into the chat session.  [0132] The side bar area allows the first participant and the second participant to engage in chat messages of a second chat message session associated with the user interface in addition to the one or more chat message sessions); and 
in response to receiving an indication of selection of the indicator, causing display, via the communication interface, of one or more labels associated with the one or more communication objects, wherein the one or more labels are individually selectable to cause a respective communication object to be displayed via the communication interface (for example [0095] In FIG. 4D, another view of the interactive interface portal 400 is shown. In this example, if the user selects the tasks actionable object, the interface 400 may adjust the side panel 430 to provide characteristics relating to a specific type of tasks for participants of the chat session. For example, the participants may be part of a work group and the sending participant seeks information to manage the process of the work group. When the sending participant initiates this actionable object, several fields are displayed in the side panel 430 in which the sending participant can characterize certain aspects of the tasks actionable object).

As per claim 2, Cohen further discloses that the  method of claim 1, wherein the indicator comprises a label associated with the one or more communication objects ([0079] In some implementations, a control (e.g., a window tab) on the portal 400 may be activated to display a listing of actionable objects 440 that can be utilized. For example, as shown in FIG. 4A, the listing of actionable objects 440 can be display in the side panel 430 of the interface portal 400. Each actionable object 440 corresponds to a data structure, such as actionable object 115, which may include a type category indicator to characterize a user perceivable action associated with the actionable object).

As per claim 3, Cohen further discloses that the  method of claim 1, wherein the one or more communication objects comprise at least one of a communication channel or a private messaging instance between two or more users ([0108] Turning to FIG. 5A, another view of the interactive interface portal 500 is shown. In this example, interactive interface portal 500 includes the capability of opening a sidebar selection 531 that allows two or more members, such as member A and G of a larger group session channel 525 to communicate privately in a private chat session 535).

As per claim 4, Cohen further discloses that the method of claim 1, further comprising: determining an order associated with the one or more communication objects based at least in part on respective labels associated with the one or more communication objects, wherein the one or more labels are rendered based at least in part on the order ([0034]Messages within a channel may be displayed in a continuous stream. The messages may be displayed in the stream in chronological order. In one exemplary embodiment, when a new message is received in a channel, the message is displayed at the bottom of the stream of previously displayed messages, and the previously displayed messages are automatically scrolled upwards to make room for display of the new message).

As per claim 5, Cohen further discloses that the method of claim 1, further comprising: receiving, from the client, a request to be associated with an additional communication object; associating the additional communication object with the user account; and causing display, via the communication interface, of a label associated with the additional communication object in association with the one or more labels ([0171] FIG. 13C also illustrates an alternative design that provides an additional option of allowing a user to spawn a new channel directly. The user identifies the messages from the one or more channels and then selects SPAWN NEW CHANNEL. In this example, a new channel would be created that initially contains the selected messages. 0172] FIG. 13C illustrates an additional option of allowing a user to spawn a new channel directly. The user identifies the messages from the one or more channels and selects “Spawn New Channel.” If selected, a dialog is presented asking the user to Name the New Channel. In this example, a new channel is created that initially contains the selected messages. [0173] In a further example, when spawning a new channel from a bundle, the selected messages could remain in the channel or channels from which they were selected or alternatively, the selected messages could be removed from the channels from which they were selected and posted exclusively to the newly created channel. Also see [0120, 130 and 134]).

As per claim 6, Cohen further discloses that the method of claim 1, wherein the one or more labels associated with the one or more communication objects are rendered via at least one of: the sidebar of the communication interface; or a messaging pane of the communication interface ([0069]  in some implementations, the interface portal 300 may include several panels that include a channel/dialog panel 310, a message window panel 320 and a side panel 330. The channel/dialog panel 310 displays the different chat session groups 315 that a particular participant 317 has joined. The message window panel 320 displays the chat messages 325 exchanged by the participants. In some implementations, the message window panel 320 also includes a count of the current participants 323 and a text entry region 327 that allows the participants to insert and reformat the text (i.e., bold, italics, color), add a link (hypertext link) or file, or insert an actionable object or bundle communications into a chat session. The side panel 330 can be adjusted to dynamically display elements regarding various messages or groups of messages 335 and other information to the actionable objects as disclosed herein). Also see side panel (sidebar) of the communication interface; or a messaging pane of the communication interface in at least Fig. 3, 4, or  5). 

As per claim 7, Cohen further discloses that the method of claim 1, further comprising: in response to receiving the indication of selection of the indicator, causing display, via the communication interface, of a selectable option to share data with another user via a communication object; receiving, from the client, an indication of selection of the selectable option ([0096] As shown in FIG. 4D merely as an illustrative example, these fields may include a plurality of control objects 431 to select a particular task for the chat session, a channel field 432 to identify a channel identifier selected by the sending participant, a recipient field 433 to add particular recipients, a visibility field 434 to indicate whether the assigned task are made visible to other participants, a message field 435, task entry fields 436 to enter relevant information regarding the assigned task, a notification field 437 to indicate that the sending participant is to be notified when the task is completed as well as other relevant fields regarding the process of the work group. In some implementation, some participants may be able to setup preferences regarding tasks received. These other relevant fields may include, but not limited to, estimated time to complete a task, requisite qualifications, minimum compensation for accepting, etc. [0174] FIG. 13D is a screenshot that illustrates a screen that allows a user to select which channels are to receive the bundled messages. This screen may be accessed, for example, by selecting the QUICK SHARE menu option that appears in FIG. 13C. Then, as shown in FIG. 13D, one or more channels can be selected to receive bundled messages. In an exemplary embodiment, the QUICK SHARE button may be inactive unless one or more channels are selected. also see [ 0112, and 0118); and 
in response receiving the indication of selection of the selectable option and a user identifier associated with the other user, sending an invitation to the other user to receive the data via the communication object ( 0102] As shown in FIG. 4E, merely as an illustrative example, these fields may include a plurality of control objects 441 to select a particular idea type for the chat session, a channel field 442 to identify a channel identifier selected by the sending participant, a recipient field 443 to add particular recipients, idea entry fields 444 to provide for certain responses to the idea, a message field 445 to provide idea details as well as other possible fields. [0039] Channels can be public (anyone can join) or private (by invitation or other means of limiting access) [0040] In some case, channels can be configured by one or more administrators, which can result in the allowance or limitation of certain functionality and user permissions).

As per claims 8-14, Cohen further discloses a system (see at least System of Fig. 1,  2 or 9) associated with a communication platform. The claimed subject matter of the system claims correspond to the claimed subject matter of method claims 1-7. Thus, the system claims are also rejected under the same citations given to the method claims 1-7, respectively.
As per claims 15-20, Cohen further discloses one or more non-transitory computer-readable media (see data storage of 270 of Fig. 2 or data storage 915 of Fig. 9) associated with a communication platform. The claimed subject matter of these claims correspond to the claimed subject matter of method claims 1-5, respectively. Thus, the one or more non-transitory computer-readable media claims are also rejected under the same citations given to the method claims 1-5, respectively.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160342571 A1 is directed to UNIFIED MESSAGING PLATFORM AND INTERFACE FOR PROVIDING INLINE REPLIES.
   [0005] The disclosure generally relates to methods and systems for providing a unified messaging platform. The unified messaging platform provides a comprehensive environment for collaboration, file sharing, and project management. In aspects, the unified messaging platform is organized based on one or more teams or projects, where each team or project is further organized by customizable categories. A user interface is provided for ready access to information related to each category (e.g., communications, files, tasks, work product, etc.), which information is automatically and seamlessly synchronized across the platform such that each team member remains abreast of the current progress and status of a project. For instance, cooperation and collaboration are facilitated by features such as inline replies, which enable team members to comment on and reply to specific items within a single synchronized version of a message. These and other features will be detailed and described herein.
US 20170272390 A1  -  is directed to MESSAGING APPARATUS AND METHOD THEREOF PARALLEL MESSAGING APPARATUS AND METHOD THEREOF.
The disclosure discloses a method of providing messaging comprises the steps of providing display of messages exchanged between a plurality of participants; receiving designation of one of said messages as an anchor message; permitting a response received to said anchor message from one of said plurality of participants to be provided to all others of said plurality of participants; providing display of said response; and receiving at least a further response to said anchor message from at least one of said plurality of participants, wherein at least an excluded one of said plurality of participants is prevented from receiving at least said further response. See Abstract.
 

 

6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/             Primary Examiner, Art Unit 2173